Citation Nr: 1825543	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-41 560	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 9, 2006, for the grant of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to June 1971.  He died in February 2007, and the appellant is claiming benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and her authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant's authorized representative withdrew this appeal.  The withdrawal became effective at the time of the submission. 38 C.F.R. § 20.204.  VA regulation provides that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed. 38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement or Substantive Appeal with a determination by the agency of original jurisdiction (AOJ) within one year from the date that the AOJ mailed notice of the determination. 38 C.F.R. § 20.302(a), (b).  In the present case, the one-year appeal period has expired; therefore, the appeal cannot be reinstated. 

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


